IN THE SUPREME COURT OF THE STATE OF DELAWARE

QUENTIN CANNON, §
§ No. 670, 2014
Defendant Below- §
Appellant, § Court Below: Superior Court
§‘ of the State of Delaware in and
v. § for New Castle County
§
STATE OF DELAWARE, § No. 1310017689
§
Plaintiff Below~ §
Appellee. §

Submitted: October 7, 2015
Decided: October 20, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.
0 R D E R

On this 20lh day of October 2015, it appears to the Court that:

(1) Defendant-Below/Appellant Quentin Cannon (“Cannon”) appeals from a
Superior Court jury verdict ﬁnding him guilty of Attempted Robbery First Degree,l
Burglary First Degree,2 Assault Second Degree} Conspiracy Second Degree,4 and
two counts of Possession of a Firearm During the Commission of a Felony
(“PFDCF”).5 He raises one claim. Cannon contends that the evidence presented at

trial was insufﬁcient to support a ﬁnding that he shared in his co-defendant’s purpose

' 11 Del. C. § 531, 832.
1 11 Del. C. § 826.

3 11 Del. C. §612.

4 11 Del. c. § 512.

511 Del. C. § 1447A.

to commit the Attempted Robbery First Degree and the Burglary First Degree with
a deadly weapon. We find no merit to Cannon’s appeal and afﬁrm.

(2) On the evening of October 9, 2013, Cannon was at the home of his friend,
Carlton Castillo (“Castillo”), located at 4 Booker Circle, New Castle, Delaware.
Castillo’s roommates, Japheth Crooks (“Crooks”) and Ebony Barnard‘5 (“Barnard”)
were also home at the time. While his roommates were sleeping, Castillo was in the
basement playing video games. Cannon was in the basement as well but left the
residence after telling Castillo he would return shortly.7

(3) Approximately ten to ﬁfteen minutes after Cannon returned, Darrell Tyson
(“Tyson”) and Marvin Farlow (“Farlow”) entered through the front door. Tyson
immediately headed to the basement while Farlow kept watch at the front door. Once
in the basement, Tyson pointed a gun at Castillo and told him to “give it up.” A
tussle ensued between Castillo and Tyson. Castillo was able to wrestle the gun from
Tyson despite being hit in the head several times. Castillo, along with Crooks and
Barnard, were able to subdue Tyson. Cannon ﬂed the residence at some point during
the altercation.8 Tyson was ultimately taken into custody by New Castle County

Police Corporal Tina Shughart.

‘3 Bamard’s children were also present in the home during the night in question.
7 At trial, Castillo estimated that Cannon was away for twenty minutes to an hour.
8 Castillo assumed Cannon left to pursue Farlow.

2

(4) Later in the night, New Castle County Police Corporal John Pullin pulled
over a blue 1998 Mercury Marquis that was identiﬁed by Corporal Shughart as a
vehicle that left the scene of the home invasion. Cannon was in the backseat. While
searching Cannon, Corporal Pullin found a cell phone and approximately $2,520.00
in cash. During a search of the car, Corporal Pullin also found Tyson’s cell phone,
the driver’s cell phone and $1,637 behind the back seat.

(5) Middletown Police Detective Timothy Hoffecker conducted an analysis of
the cell phones recovered. He found text messages that indicated that Cannon was,
in fact, orchestrating the robbery with Tyson. Speciﬁcally, Cannon conveyed
information about money at the residence, who was in the residence, and where each
resident was located within the residence. The text messages also revealed that
Cannon was aware of Tyson’s intention to use a gun. Further, Cannon instructed
Tyson to “make them face the floor” when he entered the basement.

(6) At trial, Tyson testiﬁed that he informed Cannon that he was bringing “one
strap.”9 Tyson also testiﬁed that during one of two phone conversations Cannon
requested he not bring a gun.'° Tyson further testiﬁed that Cannon left the residence
as soon as Cannon saw the gun, which directly contradicted the testimony of the

victim, Castillo. Cannon did not move for ajudgment of acquittal during trial.

9 “Strap” is slang for gun.
'0 Detective Hoffecker testiﬁed that Cannon and Tyson Spoke on the phone twice.

3

(7) “A claim of insufﬁciency of evidence is reviewable only if the defendant
ﬁrst presented it to the trial court, either in a motion for a directed verdict or a Rule
29 motion for judgment of acquittal.”" This Court may determine any issue not
presented below for plain error “when the interest ofjustice so require[s].”'2 “[P]lain
error is limited to material defects which are apparent on the face of the record; which
are basic, serious and fundamental in their character, and which clearly deprive an
accused of a substantial right, or which clearly show manifest injustice.”l3

(8) “The standard of review in assessing an insufﬁciency of evidence claim is
‘whether any rational trier of fact, viewing the evidence in the light most favorable
to the State, could ﬁnd [a] defendant guilty beyond a reasonable doubt.”"" “[I]t is the
sole province of the fact ﬁnder to determine witness credibility, resolve conﬂicts in
testimony and draw any inferences ﬁ'om the proven facts.”'5 “We will not substitute
ourjudgment for the fact ﬁnder’s assessment in these areas.”'6 “The fact that most
of the State’s evidence was circumstantial is irrelevant; the Court does not distinguish

between direct and circumstantial evidence.”'7

“ Monroe v. State, 652 A.2d 560, 563 (Del. 1995).

'2 Supt. Ct. R. 3; Wainwright v. State, 504 A.2d 1096, 1100 (Del.l986).

'3 Turner v. State, 5 A.3d 612, 615 (Del. 2010) (quoting Wainwright, 504 A.2d at 1100).

“ Monroe, 652 A.2d at 563 (quoting Robertson v. State, 596 A.2d 1345, 1355 (Del. 1991)).
‘5 Poon v. Stare, 880 A.2d 236, 238 (Del. 2005).

lo 

'7 Robertson, 596 A.2d 1345, 1355 (Del. 1991) (internal quotation marks omitted).

4

(9) “[W]hen considering the guilt of a defendant charged as an accomplice to
an armed [crime] ajury must distinguish between whether the defendant shared his
partner’s purpose to commit the [crime] with a deadly weapon or shared only his
purpose to commit the [crime].”13

(10) We ﬁnd no merit to Cannon’s claim. Cannon contends that the length of
his incarceration warrants full appellate review despite his failure to move for
judgment of acquittal at trial, but this contention is unavailing. Cannon could have
moved for judgment of acquittal but failed to do so. Further, Cannon does not cite,
or even allege, any defects in the proceedings below. Cannon’s claim does not
constitute plain error, and his claim is waived.

(1 1) Even assuming that Cannon’s claim was not waived, the Record supports
a jury ﬁnding that Cannon was guilty of the gun related offenses. First, the text
messages between Tyson and Cannon indicate that Cannon was aware of Tyson’s
intent to bring a gun to the residence. Second, Castillo testiﬁed that Cannon was still
present when Tyson pistol-whipped him. Third, it was the jury’s prerogative to
accept or reject Tyson’s testimony regarding whether Cannon supported the use of

a gun. Based on this evidence, a rational fact ﬁnder could have found that Cannon

shared Tyson’s purpose to use a weapon.

'3 Allen v. State, 970 A.2d 203, 213 (Del. 2009) (quoting another source); see also 1 1 Del. C. § 274.
5

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

BY THE COURT:

 

ii